Case 8:18-cv-00643-SVW-ADS Document 152 Filed 04/16/21 Page 1 of 2 Page ID #:1668




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No.: 8:18-00643 SVW (ADS)                                 Date: April 16, 2021
   Title: Nancy Carolyn Wood v. City of Santa Ana, et al.


   Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                 Kristee Hopkins                                None Reported
                  Deputy Clerk                             Court Reporter / Recorder

       Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
                 None Present                                    None Present

   Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY
                         DEFENDANTS SHOULD NOT BE DISMISSED FOR
                         FAILURE TO PROSECUTE

           On November 5, 2019, Plaintiff was ordered to serve all defendants with the
   summons and Third Amended Complaint, and to file proofs of service by no later than
   February 3, 2020. [Dkt. No. 26]. After failing to serve any of the listed defendants,
   Plaintiff requested and received service by the United States Marshal Service. [Dkt. No.
   35]. The Order Granting Service by United States Marshal Service required that all
   defendants be served by May 4, 2020. [Id.]. A review of the docket in this case reflects
   that, to date, the Court has not received responsive pleadings from defendants Chief
   David Valentin, Corporal Bryan Atkinson, Officer Gutierrez, Officer Michaels, Officer
   Antonio Corillo, Officer Buobo, Officer A. Cardenal, Officer N. Menendez, Landhousing
   Security, Hector Jimenez, German Lopez, Damian Marin Corona, Patrol Ronald, Vianey
   Gonzalez, Vinh Bui, Mom Supermarket, Westland Real Estate Group, and Manny
   Bucket. It also reflects that Plaintiff has not taken further action to continue to
   prosecute this case against these defendants.

          Pursuant to Federal Rule of Civil Procedure 41(b), it is the responsibility of the
   plaintiff to prosecute the case against all defendants. This includes ensuring defendants
   are properly served with the summons and complaint and filing a request for entry of
   default and default judgment if defendants fail to file a responsive pleading.




   CV-90 (03/15) – ALL                Civil Minutes – General                       Page 1 of 2
Case 8:18-cv-00643-SVW-ADS Document 152 Filed 04/16/21 Page 2 of 2 Page ID #:1669




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No.: 8:18-00643 SVW (ADS)                             Date: April 16, 2021
   Title: Nancy Carolyn Wood v. City of Santa Ana, et al.

          Plaintiff is hereby ORDERED TO SHOW CAUSE why the above listed
   defendants should not be dismissed from this action due to Plaintiff’s failure to
   prosecute this case against them. Plaintiff must file a written response by no
   later than April 30, 2021.

         Plaintiff is expressly warned that failure to timely file a response to
   this Order to Show Cause will result in a recommendation to the District
   Judge that the above listed defendants be dismissed for failure to prosecute
   and obey Court orders pursuant to Federal Rule of Civil Procedure 41(b).

          IT IS SO ORDERED.




                                                              Initials of Clerk kh




   CV-90 (03/15) – ALL              Civil Minutes – General                      Page 2 of 2
